Fletcher, Presiding Justice.
Alan Gathercoal appeals the denial of his petition for mandamus to have his name placed on the ballot as an independent candidate for district 2 of the Gwinnett County Board of Commissioners. Because the elections board correctly disqualified signatures that appeared on pages notarized by a circulator, we affirm.
1. The elections board found that 3,344 of the 4,511 signatures on Gathercoal’s petition were on pages that were notarized by a circulator in violation of Poppell v. Lanier.1 Gathercoal contends that Poppell is distinguishable because the disqualified notary circulated a page of the petition after she had notarized other pages. However, Poppell makes no such distinction based upon the time at which the notary circulated the petition.
*27Decided May 3, 1999.
Peevy & Lancaster, Donn M. Peevy, Gregory W. Lancaster, Barnes, Browning, Tanksley & Casurella, George T. Smith, for Gathercoal.
Chandler & Britt, Walter M. Britt, Deborah F. Weiss, Troutman Sanders, Charles F. Palmer, Norman L. Underwood, for Purcell and Muise.
Emily M. Lewy, amicus curiae.
2. We recently reaffirmed Poppell in Lewy v. Beazley.2 The rule set forth in Poppell is clear and easily administered. Therefore, we decline the invitation to overrule it.
3. The errors raised by the cross-appeals are moot and need not be addressed.

Judgment affirmed.


All the Justices concur.


 264 Ga. 473 (448 SE2d 194) (1994).


 270 Ga. 11 (507 SE2d 721) (1998).